    Case 1:18-cr-00484-ELR-UNA Document 105 Filed 05/18/20 Page 1 of 6




        IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


UNITED STATES OF AMERICA, *
                                      *

     v. * 01:18-CR-00484-ELR-JFK
                                      *

RAKIM COLEMAN, DAVDD *
YEAKEY, and ARTHUR BOYD *




                                 ORDER


     This matter is before the Court on Magistrate Judge Janet F. King's Report

and Recommendation ("R&R") [Doc. 86]. Importantly, Judge King recommends

that Defendant Coleman's motion [Doc. 59] to suppress cell phone

evidence, motion [Doc. 60] to suppress evidence seized pursuant to


federal order for Facebook data, motion [Doc. 62] to suppress cell site

location information; and motion [Doc. 66] to suppress evidence seized


from 5812 Coppock Lane be DENIED; that Defendant Coleman's motion

[Doc. 61] to suppress evidence seized pursuant to search warrant for


Facebook account be DENIED as MOOT; and that Defendant Yeakey's

motion [Doc. 63] to suppress information for Facebook account without a
     Case 1:18-cr-00484-ELR-UNA Document 105 Filed 05/18/20 Page 2 of 6




search warrant and motion [Doc. 65] to suppress evidence obtained

pursuant to a warrantless vehicle search be DENIED.

       In the time period allotted for the parties to object to the R&R,

Defendants Yeakey and Coleman, by and through counsel, filed objections to the

R&R.1 pocs. 89, 90]. For the following reasons, the Court ADOPTS the R&R and

OVERRULES Defendants' objections.

       I. LEGAL STANDARD

       The district court reviewing an R&R "shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which objection is made." 28 U.S.C. § 636(b)(l). If neither party objects, the

district judge need only review the R&R for clear error and "may accept, reject, or


modify, in whole or in part, the findings or recommendations made by the

magistrate judge." Id. A party objecting to an R&R "must specifically identify

those findings objected to. Frivolous, conclusive, or general objections need not be


considered by the district court." United States v. Schultz, 565 F.3d 1353, 1361 (11th

Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988))

(internal quotation marks omitted.).




1 One day before objections to the R&R were due, Defendant Coleman filed a motion [Doc. 88]
for extension of time to file his objections. As the undersigned was on trial, the undersigned did
not immediately review the motion, and the objections were timely submitted. Thus,
Defendant's motion [Doc. 88] is DENIED as MOOT.
     Case 1:18-cr-00484-ELR-UNA Document 105 Filed 05/18/20 Page 3 of 6




      If there are no specific objections made to factual findings made by the

magistrate judge, there is no requirement that those findings be reviewed de novo.


Garvey v. Vaushn, 993 F.2d 776, 779 n. 9 (11th Cir. 1993). Absent objection, the

district court judge "may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate [judge]," 28 U.S.C. § 636(b)(l)(C), and

may accept the recommendation if it is not clearly erroneous or contrary to the law.


Fed. R. Crim. P. 59. In accordance with 28 U.S.C. § 636(b)(l)(C), and Rule 59 of

the Federal Rules of Criminal Procedure, the Court has conducted a de novo review

of those portions of the R&R to which Defendants object and has reviewed the

remamder of the R&R for plain error. See United States v. Slay, 714 F.2d 1093,


1095 (11th Cir. 1983).

      II. DISCUSSION

      Defendant Yeakey objects to the Magistrate Judge's finding that Yeakey

failed to establish a legitimate expectation of privacy in the vehicle he was driving

immediately prior to his arrest, where Defendant presented no evidence at the


suppression hearing that he Was in lawful possession of the vehicle. [Doc. 89].

Yeakey further objects to the Magistrate Judge's finding that even if he could

establish that he had a legitimate expectation of privacy in the vehicle, it was

properly impounded, which then allowed law enforcement to conduct an inventory


search pursuant to the vehicle impound exception to the Fourth Amendment's
     Case 1:18-cr-00484-ELR-UNA Document 105 Filed 05/18/20 Page 4 of 6




warrant requirement. [Id] Finally, Yeakey objects to the Magistrate Judge's finding

that law enforcement was not required to obtain a search warrant to seize data from


his Facebook account because, as the Magistrate Judge determined, Yeakey had no

privacy interest in the Internet Protocol ("IP") addresses and related information

obtained pursuant to court orders.2 [Id.] In making this objection, Yeakey argues

that the Magistrate Judge incorrectly failed to extend the holding in Carpenter v.

United States, 138 S.Ct. 2206 (2018), which established privacy rights in cell site

location information ("CSLI") to IP addresses and related information. [Id.]

       Coleman objects to the Magistrate Judge's finding that the affidavit in support

of the search warrant for a pink iPhone 6 (phone number: 317-252-3348), in which

the parties agree that he has a legitimate expectation of privacy, establishes a nexus

between the phone and any criminal activity committed by Coleman. [Doc. 90].

Like Yeakey, Coleman also objects to the Magistrate Judge's finding that law

enforcement was not required to obtain a search warrant to seize data from his


Facebook account. [Id.] Additionally, Coleman objects to the Magistrate Judge's

finding that the search warrant signed by an Indiana judge was sufficient to allow

law enforcement to access information stored on the pink Iphone 6. [Id.] Finally,

Coleman objects to the Magistrate Judge's finding that based on the other mlings,


2 The Magistrate Judge also determined that even if Yeakey was able to establish a legitimate
expectation of privacy in the Facebook information, the good faith exception is applicable such
that the information obtained from Yeakey's Facebook account should not be suppressed. See
United States v. Lean, 468 U.S. 897 (1984).
     Case 1:18-cr-00484-ELR-UNA Document 105 Filed 05/18/20 Page 5 of 6




items seized during a search conducted at 5812 Coppock Lane did not constitute

fmit of a poisonous tree. [Id.]


      m. CONCLUSION

      After conducting a de novo review of those portions of the R&R to which

Defendants object and reviewing the remainder of the R&R for plain error, this

Court finds that the Magistrate Judge's factual and legal conclusions are correct.


Thus, the Court ADOPTS the R&R [Doc. 86] and OVERRULES Defendants'

objections. Roes. 89, 90]. Accordingly the Court DENIES Defendant

Coleman's motion [Doc. 59] to suppress cell phone evidence; DENIES

Defendant Coleman's motion [Doc. 60] to suppress evidence seized


pursuant to federal order for Facebook data; DENIES Defendant

Coleman's motion [Doc. 62] to suppress cell site location information;

and DENIES Defendant Coleman's motion [Doc. 66] to suppress evidence

seized from 5812 Coppock Lane; DENIES as MOOT Defendant Coleman's

motion [Doc. 61] to suppress evidence seized pursuant to search warrant


for Facebook account; and DENIES as MOOT Defendant Coleman's

motion [Doc. 88] for extension of time to file objections to the R&R.

Additionally, the Court DENIES Defendant Yeakey's motion [Doc. 63] to

suppress information for Facebook account without a search warrant; and
      Case 1:18-cr-00484-ELR-UNA Document 105 Filed 05/18/20 Page 6 of 6




DENIES Defendant Yeakey's motion [Doc. 65] to suppress evidence

obtained pursuant to a warrantless vehicle search.


       As previously directed by the undersigned [Doc. 101], Defendants Yeakey

and Coleman are scheduled for a pretrial conference on July 23,2020,and

scheduled to begin trial on August 10, 2020.3

        SO ORDERED, this /f?_liay of May, 2020.


                                                          .4^n/\.
                                               Eleanor L. Ross
                                               United States District Judge
                                               Northern District of Georgia




 The Court notes that Defendant Yeakey has filed a Motion to Suppress Custodial Statements
[Doc. 64], which the Magistrate Judge deferred to the undersigned. Counsel is directed to
contact the Court within 30 days of the entry of this Order to inform the Court of whether they
request a hearing on this motion in advance of the pretrial conference, or whether the motion
can/should be heard at the pretrial conference or at the beginning of trial.
